       Case 8:18-cr-00583-PWG Document 5-1 Filed 01/15/19 Page 1 of 4




                                       ATT ACHMENT A

                                   STIPULATION OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial. this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this mailer proceeded to trial.

         In December 2015, WILMER FLORES MEJIA ("FLORES MEJIA") was a resident of
Maryland. Victim I, a IS year old boy, lived in EI Salvador. In December 2015 (among other
times), FLORES MEJIA engaged in a Facebook Messenger conversation with Victim 1 using
the Facebook Messenger application. Facebook Messenger is an Internet chat application that
facilitates the exchange of text, symbols, and images. FLORES MEJIA and Victim I conversed
in Spanish. The foHowing is an excerpt (with translation) of the Facebook Messenger conversation
on December 5,2015:

                   Victim I:         Vo si quise pero my mama me desia que noo
                   Victim 1:         [ did want to but my mom said I couldn't

                   FLORES MEJIA:     Igual. No quieras. Porq no me quiras chichar. Por eso fue
                                     todoQQQ ..
                   FLORES MEJIA:     Either way. Vou didn't want to. Because you didn't want to
                                     fuck me. That's the reason for everything @QQ.

                   FLORES MEJIA:     Ni tanciquiera boquear <Q.
                   FLORES MEJIA:     Not even to suck <Q.

                   FLORES MEJIA:     Y te daba pena. Por el q diffin.Mira tantos ahi. Q la pasan super
                                     recio en el basil. Y les da igual. 19ual. La puta gente siempre
                                     habla mierdas ya no sabes.
                   FLORES MEJIA:     And you were ashamed. Because of what people might say.
                                     Look at all the guys there. Who have a great time goofing off.
                                     And they don't care. Either way. The fucking people will
                                     always talk shit don't you know.

                   Victim I:         Bueno eso no importa que lajente able ami porq no mejaron.
                   Victim I:         Well it doesn't matter that people talk because I wasn't allowed

                   FLORES MEJIA:     Jummmm
                   FLORES MEJIA:     Hummmm

                   FLORES MEJIA:     Apues conste la proxima ves ire a tu casa a hablar con tu
                                     mama para q te deje salir. Pero ya sabes vas a tener q Vaaaa
                                     O'll


Rev. August 2018
       Case 8:18-cr-00583-PWG Document 5-1 Filed 01/15/19 Page 2 of 4




                   FLORES MEJIA:   Oh well just for the record next time I'll go to your house to
                                   talk with your mom so that she'll let you go out. But you
                                                                           0'''
                                   already know that you'll need to riiiight

                   Victim I:       Simon
                   Victim I:       Yeah


                   Victim 1:       Puesi meme sit e mando la tofo [sic] me vas amandar el
                                   dinero
                   Victim I:       Well yes Meme if I send you the photo will you send me the
                                   money

                   FLORES MEJIA:   Y va Ie dare billete a tu mama. Te comprare    Q
                   FLORES MEJIA:   And right I'll give cash to your mom. I'll buy you   Q


                   Victim I:       Simon
                   Victim I:       Yeah

                   FLORES MEJIA:   Simon
                   FLORES MEJIA:   Yeah

                   Victim I:       Piesi [sic] meme si te mando la foto me vas amandar el
                                   dinero
                   Victim I:       Well yes Meme if I send you the photo you're going to send
                                   me the money

                   Victim I:       Yo bendo la fotitos@@@@
                   Victim I:       [ sell photos @@@@

                   FLORES MEJIA:   Jummm
                   FLORES MEJIA:   Hummm

                   FLORES MEJIA:   Asaver a cuantos Ie vendes va ~ ••
                   FLORES MEJIA:   Who knows how many people you sell to, right

                   FLORES MEJIA:   Asaver a cuantos Ie vendes va ~ ••
                   FLORES MEJIA:   Who knows how many people you sell to, right

                   Victim I:       Solo vz te bendo a hotro no nada para ellos solo para vz
                   Victim I:       I only sell to you not to any others nothing for them only for
                                   you



Rev. August 2018
                                             2
       Case 8:18-cr-00583-PWG Document 5-1 Filed 01/15/19 Page 3 of 4




                   FLORES MEJIA:    Jummmm
                   FLORES MEJIA:    Hummmm

                   FLORES MEJIA:    Dale pues mandalas
                   FLORES MEJIA:    Go ahead send it

                   Victim I:        [sent photograph of his semi-erect penis]

                   Victim I:        Valla perc me pones 61dimero no me ballas adar paka [sic]
                   Victim I:        Wow but send me the money don't bullshit me

                   Victim I:        Paja
                   Victim I:        Bullshit

                   FLORES MEJIA:

                   FLORES MEJIA:    Pero solo una
                   FLORES MEJIA:    But only one

                   Victim I:        Si solo esa
                   Victim I:        Yes just that one

                   FLORES MEJIA:    Mas manda mas
                   FLORES MEJIA:    More send more @

                   Victim 1:        Si soli esa me tome
                   Victim I:        But I only took that one of myself

       FLORES MEJIA's Facebook Messenger account showed that FLORES MEJIA had
engaged in other conversations with minor boys on multiple occasions. The following phones
have been seized from FLORES MEJIA and contain conversations with minor boys, including
regarding sexual topics: an iPhone 7 Plus, model A 1661, serial number F2LSROMEHFYO, and an
iPhone 10, serial number DNPVQ3VOJCLG.

         A federal search warrant was executed at FLORES MEJIA's residence in Maryland. A
notebook recovered there contained the names and ages of boys from a village in EI Salvador,
including the name and age of Victim I. FLORES MEJIA knew that Victim 1 was under 18
years of age, and FLORES MEJIA knowingly persuaded, induced, and enticed Victim I to send
images that constitute a lascivious exhibition of the genitals or pubic area of Victim I. When
FLORES MEJIA conversed with Victim 1 using Facebook Messenger and the internet, he used
a facility and means of interstate and foreign commerce.




Rev. August 2018
                                               3
       Case 8:18-cr-00583-PWG Document 5-1 Filed 01/15/19 Page 4 of 4




        SO STIPULATED:


                                         )11 R. Baldwin
                                         stant United States Attorney



                                   Wilmer Flores Me .
                                   Defendant



                                   ~~,~
                                   Counsel for Defendant




Rev. Augusl2018
                                     4
